Sanders, J.
¶71 (dissenting) — The court is tasked to determine whether admission of statements made by defendant’s wife, Sandra, to the police violated defendant Octavio Gonzales Flores’s confrontation rights. We must then determine whether violation of Flores’s confrontation right requires reversal of his resulting conviction. The majority properly holds Sandra’s statements to the police were “squarely within the ‘core’ class of testimonial statements.” Majority at 18 (citing Crawford v. Washington, 541 U.S. 36, 51, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004)). However, the majority also holds admitting Flores’s wife’s statements, although unconstitutional, was harmless notwithstanding the statements implicated him in the drug transaction. I disagree. These statements were significant evidence against Flores. I would hold the admission of these statements was not harmless and remand the case for a new trial.
¶72 “ [C] onstitutional error is presumed to be prejudicial and the State bears the burden of proving that the error was harmless.” State v. Watt, 160 Wn.2d 626, 635, 160 P.3d 640 (2007). To prove an error is harmless, the State must prove the error was “trivial, or formal, or merely academic, and was not prejudicial to the substantial rights of the party assigning it, and in no way affected the final outcome of the case.” State v. Britton, 27 Wn.2d 336, 341, 178 P.2d 341 (1947). Moreover the court cannot know “the probabilities any evidence may have upon the minds of jurors.” State v. Robinson, 24 Wn.2d 909, 917, 167 P.2d 986 (1946). When the court reweighs the evidence used by the jury, it makes “a tacit admission that an appellate court is necessarily engaging in fact-finding and thereby invading the province of the jury.” Dennis J. Sweeney, An Analysis of Harmless *26Error in Washington: A Principled Process, 31 Gonz. L. Rev. 277, 279 (1995).
¶73 Here the unconstitutional evidence under consideration were statements by Flores’s wife implicating Flores in a drug transaction. Statements by one spouse implicating another spouse are incredibly damning evidence and when unconstitutionally received in evidence, reversal is required. A jury is unlikely to perceive a wife as biased against her husband, and therefore her testimony is likely to bear heavily in the mind of a juror. Such powerful evidence is hardly “trivial” or “merely academic,” and its admission is not harmless.
¶74 Apparently ignoring the power of a wife’s statements implicating her husband, the majority claims the unconstitutional admission of the statements was harmless because the evidence is cumulative. Majority at 19. This is an error. Sandra’s statements were the only evidence corroborating the informant’s testimony that Flores was involved in the drug transactions. Through her statements she corroborated the informant’s claim that Flores was involved and therefore implicated her husband in the drug transaction.
¶75 Contrary to the majority’s assertion, the other evidence listed did not place Flores in the midst of the drug transactions. Flores was convicted based on three different drug transactions. There was no recording of the first transaction, instead only the testimony of the informant. The second and third transactions were audio-recorded but mention only Sandra by name. Verbatim Report of Proceedings at 309. The other voices, including Flores’s, are only disembodied voices requiring identification by the listener. It was only the informant’s testimony, and Sandra’s corroboration, that identified Flores as a participant in the transaction.
¶76 The majority also claims corroboration was established by “video recordings, drugs, money, and the defendant’s own admissions.” Majority at 19. However, there was no video recording of two of the three transactions giving *27rise to the conviction. Id. at 6-7. Nor was there evidence tying Flores to the drugs or money from the first two transactions. Lastly, Flores’s “admissions” related only to the third transaction and came when he took the stand, after his wife’s statements incriminating him of the crimes had been read into evidence. This can hardly be considered corroborative evidence of Flores’s involvement, at least for the first two transactions.
¶77 The majority today allows a man to be convicted of seven felonies based in part on unconstitutional statements received in evidence from his wife, statements that implicated him. It allows this because it holds statements by a wife implicating her husband in a criminal act are trivial or academic and would not affect the jury’s decision making. The majority also holds the admission of the unconstitutional statements were cumulative; however it fails to identify other evidence that corroborates the informant’s testimony that Flores was involved in all three transactions. We cannot place ourselves in the minds of the jury. Robinson, 24 Wn.2d at 917.
¶78 I dissent.